RYDER, Chief Judge,
concurring specialty-
Although there is nothing in the record to indicate that the state chemist either intentionally or negligently destroyed the suspected cocaine during testing, she testified that, in fact, she could have saved some of the drug but with difficulty. Although I have no reason to believe that the chemist did not make anything but an honest decision to consume the entire sample during testing, I feel compelled to re-emphasize the teachings of State v. Herrera, 365 So.2d 399 (Fla. 3d DCA 1978), cert. denied, 373 So.2d 459 (Fla.1979). It is a better practice for the state to preserve a portion of the suspected drug for examination by the defense or to delay testing of small amounts of suspected drugs until a defense representative is given a fair opportunity to be present. Also, by following this procedure, the credibility of the state chemist cannot be successfully attacked at trial for failing to allow examination of the drug by the defendant.